Citation Nr: 1816535	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  03-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for bipolar disorder.

2.  Entitlement to a rating in excess of 20 percent since April 1, 2009 for right retropatellar pain syndrome, status post right knee surgery (hereinafter "right knee disability").

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina.

In November 2004, the Veteran testified regarding the issue of entitlement to service connection for a psychiatric disability at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer available.  The Veteran was notified by letter in June 2009 that the VLJ who conducted the November 2004 hearing is no longer employed by the Board and thus was offered the opportunity to have another hearing before a member of the Board.  While the letter was returned to the Board as undeliverable, a copy was also sent to the Veteran's attorney.  No response was received by the Veteran or his attorney; therefore, the Board assumed the Veteran did not want another hearing and proceeded accordingly.

In February 2005, the Board determined that new and material evidence was received to reopen service connection for a psychiatric disability, denied service connection for posttraumatic stress disorder (PTSD) and remanded service connection for a psychiatric disability (other than PTSD) for additional evidentiary development.  In August 2006, the Board denied service connection for a psychiatric disability (other than PTSD).  The Veteran appealed the August 2006 Board decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  On February 25, 2009, a memorandum decision set aside the August 2006 Board decision for this issue and remanded it to the Board.  In October 2009, the Board remanded the issue for additional evidentiary development and denied it on the merits in August 2010.  The Veteran appealed the August 2010 Board decision for this issue to the Court.  Counsel for the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated October 31, 2011 granted the motion and remanded the case to the Board.  In March 2012, the Board remanded the issue pursuant to the JMR.  In a September 2013 VA rating decision, the RO granted service connection for bipolar disorder and assigned a 50 percent disability rating, effective since November 21, 2000.  Pursuant to the Veteran's timely Notice of Disagreement and November 2015 substantive appeal to an October 2015 Statement of the Case, the issue for a higher initial rating in excess of 50 percent was returned to the Board and remanded it for additional evidentiary development in June 2017.  This issue has been returned to the Board for appellate review.

In the August 2009 VA rating decision, the RO granted a temporary 100 percent evaluation for convalescence following surgery effective February 25, 2009 and assigned a 10 percent disability rating effective from April 1, 2009.  The Veteran perfected these issues on appeal.  In August 2010, the Board denied an extension of a temporary total disability rating based on the need for convalescence following surgery beyond March 30, 2009 and remanded the issue for a higher rating in excess of 10 percent for right knee disability for additional evidentiary development.  In July 2011, the Board assigned a 20 percent disability rating.  In an August 2011 VA rating decision, the RO implemented the July 2011 Board decision and assigned the 20 percent evaluation effective from January 14, 2009 to February 24, 2009 and since April 1, 2009, as well as continued the temporary 100 percent evaluation from February 25, 2009 to March 31, 2009.

In a September 2012 statement, the Veteran's attorney attempted to perfect an appeal as to the August 2011 VA rating decision for the issues of a higher rating for right knee disability prior to February 25, 2009 and since April 1, 2009, as well as an extension of the temporary 100 percent evaluation.  In April 2014, the Board dismissed the issue of a higher rating prior to February 25, 2009 and remanded the issue of a higher rating since April 1, 2009.  In June 2017, the Board denied an effective date earlier than January 14, 2009 for the assignment of a 20 percent rating for right knee disability and remanded the issue of a higher rating since April 1, 2009.  This issue has been returned to the Board for appellate review.

As noted in the April 2014 and June 2017 Board remands, the issue of entitlement to extension of a temporary 100 percent evaluation for convalescence following surgery to the right knee beyond March 31, 2009 has been raised by the Veteran's attorney in a November 2013 statement; however, has not been adjudicated by the RO as of this date.  Therefore, the Board does not have jurisdiction over it and refers this matter to the RO for appropriate action.  See 38 C.F.R. § 19.9(b).

In July 2011, the Board determined that the issue of entitlement to a TDIU was raised in connection with the claim for a higher rating for right knee disability and remanded the TDIU claim for additional evidentiary development in July 2011, April 2014, and June 2017.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue has been returned to the Board for appellate review.

The appeal is REMANDED to the RO.


REMAND

A remand is needed to obtain identified outstanding potentially relevant VA treatment records.  In February 2018, the Veteran's attorney submitted a January 2018 statement from Dr. E. J., a VA psychologist, who noted evaluating the Veteran in June 2017 and treating the Veteran since September 2016 at the VA clinic in Jacksonville, North Carolina.  Review of the record does not show these identified records have been associated with the claims file, to include any from the VA clinic in Jacksonville, North Carolina.  In addition, the most recent August 2017 Supplemental Statement of the Case (SSOC) noted that the evidence of record included VA treatment records from VA Medical Centers (VAMCs) in Fayetteville, Maryland, Durham, Charles George, and Salisbury dated from 2000 to August 2017; however, the most recent VA treatment record in the claims file is dated in July 2016 from the VA Community Based Outpatient Clinic (CBOC) in Wilmington, Delaware.

Next, while the Board remands the case for the RO to obtain additional VA treatment records and to readjudicate the claims for higher ratings for service-connected bipolar disorder and right knee disability, those decisions may impact this claim for a TDIU.  In fact, the Veteran's attorney submitted a completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in June 2017.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file (a) all relevant VA treatment records from the VA clinic in Jacksonville, North Carolina dated since September 2016 (to include the June 2017 initial intake evaluation as identified in the January 2018 statement from Dr. E. J.); and (b) all outstanding VA treatment records from VA facilities in Wilmington, Fayetteville, Maryland, Durham, Charles George, or Salisbury dated from July 2016 to August 2017 (as identified in the August 2017 SSOC).

If the RO cannot locate such records it must specifically document the attempts that were made to locate them and the Veteran must be notified.  .

2.  Then, consider all the evidence of record and readjudicate the claims, to include consideration of whether the criteria for referral for assignment of a higher rating for the service-connected right knee disability on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), have been met (as raised by the Veteran's attorney in an August 2017 written brief).  If any decision is adverse to the Veteran, issue a SSOC and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


